SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F/A (Amendment No. 2) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission file no. 001-32618 ITURAN LOCATION AND CONTROL LTD. (Exact name of Registrant as specified in its charter and translation of Registrant’s name into English) Israel (Jurisdiction of incorporation or organization) 3 Hashikma Street, Azour, Israel (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, par value NIS 0.331/3 per share Nasdaq Global Select Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Securities for which there is reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the Issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 23,475,431 Ordinary Shares Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes o No x If this report is an annual or transition report, indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Yes o No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (s 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required submit and post such files) Yes o No x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act (check one): Large Accelerated Filer o Accelerated Filer x Non-accelerated filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: US GAAP x International Financial Reporting Standards as issued by the Accounting Standards Board o other o If "other" has been checked in response to the previous question, indicate by check mark which financial statements the registrant elected to follow: Item 17 o Item 18 x If this is an annual report, indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o EXPLANATORY NOTE The Registrant filed its Annual Report on Form 20-F for the fiscal year ended December 31, 2010 with the Securities and Exchange Commission on June 28, 2011 (the "Form 20-F"). On August 1, 2011, the Registrant filed Amendment No. 1 to the Form 20-F (the "First Amendment"). This Amendment No. 2 to the Form 20-F, as amended by the First Amendment, is being filed by the Company solely for the purpose of correcting a clerical error in the report of independent registered public accounting firm of Estudio Urien & Asoc. (the “Auditing Firm”) dated February 14, 2011, as filed within Item 15 of the Form 20-F as amended and in the report of the Auditing Firm as filed within Item 18 of the Form 20-F as amended. The audit reports and financial statements of the Company are hereby replaced in their entirety. Other than as described above, this Amendment No. 2 speaks as of the filing date of the Form 20-F and does not, and does not purport to, amend, update or restate any other information or disclosure included in the Form 20-F, as amended. ITEM 15CONTROLS AND PROCEDURES (A) Disclosure Controls and Procedures Our co-chief executive officers and chief financial officer, after evaluating the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended) as of December31, 2010, have concluded that, as of such date, our disclosure controls and procedures were effective to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our co-chief executive officers and chief financial officer, to allow timely decisions regarding required disclosure and is recorded, processed, summarized and reported within the periods specified by the SEC’s rules and forms. (B) Management’s Annual Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over our financial reporting. Internal control over financial reporting is designed to provide reasonable assurance to our management and the board of directors regarding the reliability of financial reporting and the preparation and fair presentation of published financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurances with respect to financial statement preparation and presentation. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may decline.Our management assessed the effectiveness of the Company’s internal control over financial reporting as of December31, 2010. In making this assessment, it used the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the Company’s annual financial statements will not be prevented or detected on a timely basis. Management performed an assessment of the effectiveness of the Company’s internal control over financial reporting as of December31, 2010, utilizing the criteria described above. The objective of this assessment was to determine whether the Company’s internal control over financial reporting was effective as of December31, 2010. Based on such assessment, management has concluded that, as of December31, 2010, the Company’s internal control over financial reporting is effective based on those criteria. Change in Internal Control over Financial Reporting There have not been any changes in our internal control over financial reporting during the year ended December 31, 2010 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. (C) Attestation Report of the Registered Public Accounting Firm. 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders ITURAN LOCATION AND CONTROL LTD. AND SUBSIDIARIES Fahn Kanne & Co. Head Office Levinstein Tower 23 Menachem Begin Road Tel-Aviv 66184, ISRAEL P.O.B. 36172, 61361 T + F + www.gtfk.co.il We have audited Ituran Location and Control Ltd. (the “Company”) (and Subsidiaries) internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying management’s report on internal control over financial reporting.Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We did not audit internal control over financial reporting of Ituran Argentina S.A. (Ituran Argentina), a wholly-owned subsidiary of the Company, whose financial statements reflect total assets and revenues constituting 7.6 and 7.3 percent, respectively, of the related consolidated financial statement amounts as of and for the year ended December31, 2010.Ituran Argentina's internal control over financial reporting was audited by other auditors whose report has been furnished to us, and our opinion, insofar as it relates to Ituran Argentina's internal control over financial reporting in relation to Ituran Location and Control Ltd. taken as a whole, is based solely on the report of other auditors. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit and the report of other auditors provide a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Certified Public Accountants Fahn Kanne & Co. is the Israeli member firm of Grant Thornton International Ltd 2 Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, based on our audit and the report of other auditors, Ituran Location and Control Ltd. and Subsidiaries maintained, in all material respects, effective internal control over financial reporting as of December31, 2010, based on criteria established in Internal Control—Integrated Framework issued by COSO. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Ituran Location and Control Ltd. and Subsidiaries as of December31, 2010 and 2009, and the related consolidated statements of income, changes in equity and cash flows for each of the three years in the period ended December31, 2010 and our report dated June 28, 2011, expressed an unqualified opinion. FAHN KANNE & CO. Certified Public Accountants (Isr.) Tel-Aviv, Israel June 28, 2011 Certified Public Accountants Fahn Kanne & Co. is the Israeli member firm of Grant Thornton International Ltd 3 EXHIBIT J REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Ituran Argentina S.A. Introductory Paragraph: We have audited management´s assessment, included in the accompanying Management´s Report on Internal Control, that Ituran Argentina S.A. maintained effective internal control over financial reporting as of December 31, 2010, based on criteria established in “Internal Control - Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). The Ituran Argentina S.A. management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting. Our responsibility is to express an opinion on management's assessment and an opinion on the effectiveness of the Company´s internal control over financial reporting based on our audit. Scope Paragraph: We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, evaluating management´s assessment, testing and evaluating the design and operating effectiveness of internal control, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. Definition Paragraph: A company´s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and thepreparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactionsarerecorded as necessary to permit preparation of financial statements in accordance with U.S. generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. 4 Inherent Limitations Paragraph: Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Opinion Paragraph: In our opinion, based on our audit, Ituran Argentina S.A. maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010 and 2009, based on criteria established in Internal Control-Integrated Framework issued by COSO. Explanatory Paragraph: We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the balance sheets of Ituran Argentina S.A. as of December 31, 2010 and 2009, and the related statements of income, changes in equity and cash flows for each of the three-years in the period ended December 31, 2010, and our reports dated February 14, 2011, expressed an unqualified opinion. Signed by: Gustavo R. Chesta (Partner) Estudio Urien & Asociados Argentina February 14, 2011 5 ITEM 18.FINANCIAL STATEMENTS The following consolidated financial statements and related registered public accounting firms’ reports are filed as part of this annual report. Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3-F-4 Consolidated Statements of Income F-5 Statements of Changes in Equity F-6-F-7 Consolidated Statements of Cash Flows F-8-F-9 Notes to Consolidated Financial Statements F-10-F-42 ITEM 19.EXHIBITS Description of Document Amended and Restated Articles of Association of the Company (1) Form of Memorandum of Association of the Company (English Translation) (1) Shareholders Agreement, dated May 18, 1998, by and between Moked Ituran Ltd., Moked Services, Information, Management, Investments, Yehuda Kahane Ltd., F.K. Generators and Equipment Ltd., Gideon Ezra, Ltd., Efraim Sheratzky, and Yigal Shani (English translation). (1) Form of Amendment to Shareholders Agreement dated May 18, 1998, by and between Moked Ituran Ltd., Moked Services, Information, Management and Investments, Yehuda Kahane Ltd., F.K. Generators and Equipment Ltd., Gideon Ezra, Ltd., Efraim Sheratzky and/or T.S.D. Holdings Ltd., and Yigal Shani and/or G.N.S. Holdings Ltd. (English translation). (1) Agreement dated January 23, 2007, between E-Com Global Electronic Commerce Ltd. and Gil Sheratzky (English translation) (4) Agreement with an Independent Contractor, dated February 1, 2003, by and between the Registrant, Izzy Sheratzky, and A. Sheratzky Holdings Ltd. (English translation). (1) Agreement with an Independent Contractor, dated September 5, 2002, by and between the Registrant, Eyal Sheratzky, and A. Sheratzky Holdings Ltd., addendum thereof, dated October 28, 2002, and resolution of the Registrant's shareholders dated February 24, 2004 (English translation). (1) Agreement with an Independent Contractor, dated September 5, 2002, by and between the Registrant, Nir Sheratzky, and A. Sheratzky Holdings Ltd., addendum thereof, dated October 28, 2002, and resolution of the Registrant's shareholders dated February 24, 2004 (English translation). (1) Addendum No. 2 dated December 13, 2007 (effective January 8, 2003) and Addendum No. 3 dated April 6, 2011 to the agreement between the Company and A. Sheratzky Holdings Ltd., and Nir Sheratzky (4) Addendum No. 2 dated December 13, 2007 (effective January 8, 2003) and Addendum No. 3 dated April 6, 2011 to the agreement between the Company and A. Sheratzky Holdings Ltd., and Eyal Sheratzky (4) Addendum No. 1 dated April 6, 2011 to the agreement between the Company and A. Sheratzky Holdings Ltd. and Izzy Sheratzky (4) Consulting Services Agreement, dated March 23, 1998, by and between the Registrant and Yehuda Kahane Ltd., including addendum thereof, as of May 25, 2003 (English translation). (1) Unprotected Lease Agreement, dated February 7, 2002, by and between Mofari Ltd. and the Registrant and addendum thereof, dated February 19, 2002 (English translation) (1) Lease Agreement, dated May 29, 2002, by and between Rinat Yogev Nadlan and Ituran Cellular Communication Ltd. (English translation). (1) Deed of undertaking and indemnification, dated November 12, 2000, executed by the Registrant to the benefit of Bank Hapoalim, B.M. on behalf of Ituran Localizacao e Controle (English translation). (1) Indenture, dated August 6, 2001, by the Registrant for the benefit of Bank Hapoalim, B.M. (English translation). (1) Indenture, dated January 29, 2002, by the Registrant for the benefit of Bank Hapoalim, B.M. (floating lien) (English translation). (1) Indenture, dated January 29, 2002, by the Registrant for the benefit of Bank Hapoalim, B.M. (English translation). (1) Deed of undertaking for repayment of loan, dated May 20, 2004, made by the Registrant in favor of Bank Hapoalim, B.M. (English translation). (1) Lease Agreement, dated March 16, 2000, by and between Teleran Localizacao e Controle Ltda. and T4U Holding B.V., and addendum thereof, dated May 31, 2000. (1) Lease Agreement, dated November 23, 2001, by and between Ituran de Argentina S.A. and El Sr. Mario Galuppo (English translation). (1) Lease Agreement, dated September 7, 2001, by and between Ituran de Argentina S.A. and El Sr. Gustavo Eduardo Bazan (English translation). (1) Form of Directors' Letter of Indemnity (English translation). (1) Agreement with Mapa dated April 26, 2007 (2) Share Purchase Agreement between dated as of November 15, 2007 by and between Ituran Location and Control Ltd., Telematics Wireless Ltd. and ST Electronics (Info-Comm Systems) Pte Ltd. (3) Frame Product and Services Purchase Agreement dated January 1, 2008 by and between Ituran Location and Control Ltd. and Telematics Wireless Ltd. (3) * 8 List of significant subsidiaries (4) Certification by chief executive officer as required by Rule 13a-14(a) ** Certification by person serving in the capacity of chief financial officer as required by Rule 13a-14(a). ** 13 Certification by co-chief executive officers and the person serving in the capacity of chief financial officer as required by Rule 13a-14(b) and Section 1350 of Chapter 63 of Title 18 of the United States Code.** Letter of Ernst & Young Terco Auditores Independentes S.S. to Securities and Exchange Commission dated June 27, 2011(4) Incorporated by reference to Registrant’s Registration Statement on Form F-1 (File No. 333-128028) filed on September 23, 2005. Filed as an exhibit to the annual report on Form 20-F for the year ended December 31, 2006 and incorporated herein by reference. Filed as an exhibit to the annual report on Form 20-F for the year ended December 31, 2007 and incorporated herein by reference. Filed as an exhibit to the annual report on Form 20-F for the year ended December 31, 2010 and incorporated herein by reference. * Certain portions of this exhibit have been omitted pursuant to an order granting confidential treatment by the United States Securities and Exchange Commission. The omitted non-public information has been filed with the United States Securities and Exchange Commission ** Filed herewith 6 ITURAN LOCATION AND CONTROL LTD. Consolidated Financial Statements as of December 31, 2010 ITURAN LOCATION AND CONTROL LTD. Consolidated Financial Statements as of December 31, 2010 Table of Contents Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Financial Statements: Balance Sheets F-3 Statements of Income F-5 Statements of Changes in Equity F-6 Statements of Cash Flows F-8 Notes to Consolidated Financial Statements F-10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE STOCKHOLDERS OF ITURAN LOCATION AND CONTROL LTD. Fahn Kanne & Co. Head Office Levinstein Tower 23 Menachem Begin Road Tel-Aviv 66184, ISRAEL P.O.B. 36172, 61361 T + F + www.gtfk.co.il We have audited the accompanying consolidated balance sheets of Ituran Location and Control Ltd. and Subsidiaries (the "Company") as of December31, 2010 and 2009, and the related consolidated statements of income, changes in equity and cash flows for each of the three years in the period ended December31, 2010.These financial statements are the responsibility of the Board of Directors and management of the Company.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We did not audit the financial statements of Ituran Argentina S.A. (Ituran Argentina), a subsidiary of the Company, which statements reflect total assets of 7.6% as of December31, 2010, and total revenues of 7.3% for the year ended December31, 2010, of the related consolidated totals.We also did not audit the financial statements of Teleran Holding Ltda. (Teleran) and Ituran Argentina, subsidiaries of the Company, which statements reflect total assets of 29% as of December31, 2009, and total revenues of 41% and 33%, respectively, for the two years ended December31, 2009 and 2008, of the related consolidated totals.Those financial statements were audited by other auditors, whose reports thereon have been furnished to us, and our opinion insofar as it relates to the amounts included for Teleran and Ituran Argentina, is based solely on the reports of the other auditors. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by the Board of Directors and management of the Company, as well as evaluating the overall financial statement presentation. We believe that our audits and the reports of the other auditors provide a reasonable basis for our opinion. In our opinion, based on our audits and the reports of the other auditors, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Ituran Location and Control Ltd.and Subsidiaries as of December31, 2010 and 2009, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company's internal control over financial reporting as of December31, 2010, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) and our report dated June 28, 2011 expressed an unqualified opinion. FAHN KANNE & CO. Certified Public Accountants (Isr.) Tel-Aviv, Israel June 28, 2011 F - 2 ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED BALANCE SHEETS US dollars December 31, (in thousands) Current assets Cash and cash equivalents Deposit in escrow (Note 12A1) Investments in marketable securities Accounts receivable (net of allowance for doubtful accounts) Other current assets (Note 2) Inventories (Note 3) Long-term investments and other assets Deposit in Escrow (Note 12A1) Investments in affiliated company (Note 4A) Investments in other companies (Note 4B) 86 80 Other non-current assets (Note 5) Loan to former employee Deferred income taxes (Note 17) Funds in respect of employee rights upon retirement Property and equipment, net (Note 6) Intangible assets, net (Note 7) Goodwill (Note 8) Total assets The accompanying notes are an integral part of the consolidated financial statements. F - 3 ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED BALANCE SHEETS US dollars December 31, (in thousands, except share data) Current liabilities Credit from banking institutions (Note 9) 98 6 Accounts payable Deferred revenues Litigation obligation (Note 12A2) - Other current liabilities (Note 10) Long-term liabilities Long term Loans (Note 11) - Liability for employee rights upon retirement Provision for contingencies Deferred revenues - Deferred income taxes (Note 17) Contingent liabilities, liens and guarantees (Note 12) Capital Notes (Notes 13 and 12A2) - Equity: Stockholders’ equity (Note 14) Share capital – ordinary shares of NIS 0.33⅓ par value: Authorized – December 31, 2010 and 2009 – 60,000,000 shares Issued and outstanding – December 31, 2010 and 2009 – 23,475,431 shares Additional paid- in capital Accumulated other comprehensive income Retained earning Treasury stock at cost – December31, 2010 and 2009 – 2,507,314 shares ) ) Stockholders’ equity Non-controlling interests Total equity Total liabilities and equity The accompanying notes are an integral part of the consolidated financial statements. F - 4 ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED STATEMENTS OF INCOME US dollars Year ended December 31, (in thousands except per share data) Revenues: Location-based services Wireless communications products Cost of revenues: Location-based services Wireless communications products Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Other expenses, net (Note 15) Operating income Other expenses (Notes 12A2 and 4B2) ) - ) Financing income (expenses), net (Note 16) ) Income before income tax Income tax (Note 17) Share in income (losses) of affiliated companies, net (3 ) 13 ) Net income for the year Less: Net income attributable to non-controlling interest ) ) ) Net income attributable to the Company Basic and diluted earnings per share attributable to Company’s stockholders(Note 18) Basic and diluted weighted average number of shares outstanding Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. F - 5 ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (in thousands) COMPANY STOCKHOLDERS Ordinary shares Number of shares Share capital amount Additional paid in capital Accumulated other comprehensive income Retained earnings Treasury stock Non-controlling interests Total US dollars Balance as of January 1, 2008 ) Changes during 2008: Net income - Losses on translation of non-Israeli currency financial statements of subsidiaries and on translation of the functional currency to the reporting currency - - - ) - - ) ) Unrealized losses from available for sale marketable securities - - - ) - - - ) Total comprehensive income Purchase of Company shares by the Company - ) - ) Dividend paid to non-controlling interests - ) ) Dividend paid - ) - - ) Balance as of January 1, 2009 ) Changes during 2009: Net income - Gains on translation of non-Israeli currency financial statements of subsidiaries and on translation of the functional currency to the reporting currency - 94 Losses in respect of derivative financial instruments designated for cash flow hedge, net of related taxes - - - ) - - - ) Unrealized gains from available for sale marketable securities - Reclassification adjustment on available-for-sale - Total comprehensive income - Dividend paid to non-controlling interest - ) ) Dividend paid - ) - ) Balance as of December 31, 2009 ) The accompanying notes are an integral part of the consolidated financial statements. F - 6 ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (cont.) (in thousands) COMPANY STOCKHOLDERS Ordinary shares Number of shares Share capital amount Additional paid in capital Accumulated other comprehensive income Retained earnings Treasury stock Non-controlling interests Total US dollars Balance as of January 1, 2010 ) Changes during 2010: Net income - Gains on translation of non-Israeli currency financial statements of subsidiaries and on translation of the functional currency to the reporting currency - Acquisition of non controlling interests - - ) - - - ) ) Losses in respect of derivative financial instruments designated for cash flow hedge, net of related taxes - - - ) - - - ) Realized losses in respect of derivative instruments designated for cash flow hedge, net of related taxes - Total comprehensive income Dividend paid - ) - - ) Balance as of December 31, 2010 ) The accompanying notes are an integral part of the consolidated financial statements. F - 7 ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS US dollars Year ended December 31, (in thousands) Cash flows from operating activities Net income for the year Adjustments to reconcile net income to net cash from operating activities: Depreciation, amortization and impairment of goodwill Exchange differences on principal of deposit and loans, net 28 73 Gains in respect of trading marketable securities (5 ) ) ) Write-off of an investment in other company - - Increase in liability for employee rights upon retirement Share in losses (gains) of affiliated companies, net 3 ) 25 Deferred income taxes ) ) Capital gains on sale of property and equipment, net ) (2
